Exhibit 10.35
 
 

Date:  June 10, 2010  Pope Resources, a Delaware Limited Partnership
 Customer/Note No. 56548-841


 
FIRST AMENDED AND RESTATED
TERM NOTE


THIS FIRST AMENDED AND RESTATED TERM NOTE (this “Note”) is made and entered into
effective as of the date first written above, by and between NORTHWEST FARM
CREDIT SERVICES, FLCA (“Lender”) and POPE RESOURCES, A DELAWARE LIMITED
PARTNERSHIP (“Borrower”).


RECITALS


WHEREAS, Borrower and Lender entered into a Term Note, dated September 25, 2009,
as amended or otherwise modified (the “Prior Note”);


WHEREAS, Borrower and Lender desire to create a “pool” of collateral to act as
security for the Loan and other Loans made by Lender and Lender’s affiliate
Northwest Farm Credit Services, PCA; and


WHEREAS, Borrower and Lender desire to amend and restate the Prior Note on the
terms and conditions stated herein such that upon execution hereof and upon
Lender obtaining the required lien position in the Collateral, the Prior Note
shall be replaced with this Note and of no further force and effect.


NOW THEREFORE, for value received, on the Loan Maturity Date, Borrower, as
principal, jointly and severally, promises to pay to Lender, or order, at its
office in Spokane, Washington, or at such other place as the holder of this Note
may designate in writing, the principal sum of Nine Million Eight Hundred
Thousand and No/100’s Dollars ($9,800,000.00), or so much thereof as may be
outstanding, plus interest thereon from and after any Disbursement Date, at
interest rates as provided for hereafter.


1.           Definitions.  For purposes of this Note, the following definitions
apply.  Capitalized terms not otherwise defined herein shall have the meanings
given in the First Amended and Restated Master Loan Agreement, dated on or about
the same date herewith, as it may be amended, restated or otherwise modified
(the “Loan Agreement”).


“Applicable Margin” means, for purposes of calculating the applicable interest
rate for any day for the Loan, 2.1 percent, per annum.


“Borrower” means Pope Resources, A Delaware Limited Partnership, a Delaware
limited partnership; provided however, for purposes of covenant compliance,
“Borrower” shall include all subsidiaries of Pope Resources, a Delaware Limited
Partnership, whose financial statements should, under GAAP be consolidated with
Pope Resources, A Delaware Limited Partnership.

 
 
 

--------------------------------------------------------------------------------

 
 
 
“Collateral” means all the property pledged to secure this Loan as described in
the Loan Documents, including but not limited to the real property consisting of
approximately 58,554 acres of fee-owned timberland, located in Washington,
together with all improvements located thereon, as more particularly described
in that certain Mortgage dated of or around the same date herewith.


“Default Interest Rate” shall have the meaning set forth in Section 7.03 hereof.


“Disbursement Date” means a Business Day when Loan principal is advanced under
the Loan to or on the account of Borrower.


“Fixed Rate Maturity Date” shall have the meaning set forth in Section 4 hereof;
provided however, if a Fixed Rate Maturity Date falls on a date that is not a
Business Day, the Fixed Rate Maturity Date shall be deemed to be the preceding
Business Day.


“Index Source” means the Federal Farm Credit Banks Funding Corporation, unless
an Index Source is otherwise identified for a given pricing option described
herein.


“Lender” means Northwest Farm Credit Services, FLCA.


“Loan” or “Loan No. 56548-841” means all principal amounts advanced by Lender to
Borrower or on the account of Borrower or otherwise under this Note and the
other Loan Documents, and all fees or charges incurred as provided for in this
Note and the other Loan Documents, plus all interest accrued thereon.


“Loan Documents” means the Note and all other documents executed in connection
with the Loan, including but not limited to the Loan Agreement, Mortgage dated
on or about the same date herewith, and all renewals, extensions, amendments,
modifications, substitutions and replacements thereof.


“Loan Maturity Date” means September 1, 2019.


“Loan Purpose” means (a) to re-finance Borrower’s existing long term debt with
John Hancock Life Insurance Company, including any associated prepayment and
breakage fees, and (b) to pay Loan fees and all of Lender’s reasonable
transaction costs.


“Material” means that which, in reasonable and objective contemplation, will or
realistically might affect the business or property of a Person, or the Person's
creditworthiness as to such business or property, in a significant manner.


“Notice” shall have the meaning as set forth in Paragraph 2 hereof.


“Pricing Date” means the Business Day the Loan began to accrue interest under a
the 10-year Fixed Rate Option.

 
 
 

--------------------------------------------------------------------------------

 
 
 
“Related Party or Parties” means, with respect to any Person, such Person’s
Affiliates and the general partners, directors and officers of such Person and
of such Person’s Affiliates.


2.                Loan Fee, Expenses, Stock and Notice.


2.01           Loan Fee.  Borrower has paid Lender the Loan origination fee set
forth in a separate Loan fee letter, dated September 25, 2009.


2.02           Costs and Expenses.  Borrower shall pay Lender on the Closing
Date, and subsequently on Lender’s demand, all of Lender’s reasonable
transaction expenses, including but not limited to costs and expenses relating
to title policies, appraisals of Collateral and fees and costs directly related
to recording, filing and closing, whether or not the Loan is disbursed.


2.03           Stock.  Borrower shall comply with the capitalization
requirements of ACA, as indicated in the Loan Agreement.


2.04           Notice of Prepayment and Pricing.


 a.           Prepayment of Principal.  Borrower shall provide Lender with
Notice of the amount of any prepayment no later than 10:00 a.m. Spokane time one
Business Day prior to the Business Day the prepayment will be made.


  b.           Form of Notice.  Borrower may provide Lender any Notice required
under this Note by use of the notice in form substantially as set forth on
Exhibit A hereto or other documentation as may be prescribed by
Lender.  Alternatively, Borrower may telephone Lender at the numbers designated
on Exhibit A or as may be provided by Lender from time to time.  If Notice is by
telephone, Lender will confirm to Borrower the elected prepayment or pricing in
writing.  All such Notices are deemed irrevocable when given and are subject to
Breakage Fees.


3.     Advance.  The proceeds of the Loan have been fully advanced.  The Loan is
not a revolving loan.  Once Loan principal has been repaid, it may not be
reborrowed.


4.           Pricing.  Borrower priced the Loan with a fixed rate equal to the
10-year Fixed Rate Option, as defined herein, plus the Applicable Margin.  For
purposes hereof:  (i) the “10-year Fixed Rate Option” shall mean the rate for
the all-in cost of the corresponding term for Farm Credit Medium Term Notes,
rounded to the nearest .05 percent, as made available by the Index Source on the
Pricing Date; and (ii) “Interest Period” shall mean a period commencing on the
Pricing Date and ending on the Fixed Rate Maturity Date.  The Fixed Rate
Maturity Date for a the Loan shall be the corresponding anniversary of the first
day of the month following the Pricing Date if the Pricing Date is not the first
day of a month or the corresponding anniversary of the Pricing Date if such
Pricing Date is the first day of a month.
 
 
 
 

--------------------------------------------------------------------------------

 

 
5.                Payment.


5.01           Payment of Loan.


   a.           Payment of Interest.  Borrower shall pay the interest that
accrues on the Loan on the first day of the following month.


   b.           Payment of Principal.  The principal associated with the Loan
shall be repaid in full on the Fixed Rate Maturity Date.


   c.           Payment in Full on Loan Maturity Date.  The unpaid principal
balance, unpaid interest thereon, and all other amounts due under the Note and
the other Loan Documents shall be paid on the Loan Maturity Date.


5.02           Payment in Full on Loan Maturity Date.  The unpaid principal
balance, unpaid interest thereon, and all other amounts due under this Note and
the other Loan Documents shall be paid on the Loan Maturity Date.


5.03           Application of Payments.  Regularly scheduled payments billed
shall be applied to amounts owed by Borrower as billed on the date of Lender’s
receipt of payment.  Any payment shall be applied as of the date of receipt
first to accounts receivable for reimbursable expenses, second to default
interest, third to billed interest, fourth to billed principal, fifth to unpaid
principal, and any remainder to accrued and unpaid interest.  In addition, so
long as there is no Event of Default or Incipient Default, principal prepayments
shall not alter the obligation to pay scheduled payments until the Loan is paid
in full.


5.04           Timber Cutting Payments.  Lender will calculate a Timber Cutting
Payment annually, at the Fiscal Year End.  The Timber Cutting Payment will be
due and payable 15 days after it is billed.  A Timber Cutting Payment shall not
excuse Borrower from making any other required payments.  Timber Cutting
Payments will be subject to the Prepayment Fee provisions hereof.


6.                Prepayment and Breakage Fees.  The Loan is subject to the
Prepayment and Breakage Fees set forth in the Loan Agreement.


7.               Default.


7.01           Events of Default.  Time is of the essence in the performance of
this Note.  The occurrence of any one or more of the events identified in the
Loan Agreement as an Event of Default shall constitute an “Event of Default”
under this Note.


7.02           Acceleration.  In the event of any uncured Event of Default
beyond any applicable cure periods provided for in the Loan Documents, at
Lender's option, without notice or demand, the unpaid principal balance of the
Loan, plus all accrued and unpaid interest thereon and all other amounts due
shall immediately become due and payable.
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
7.03           Default Interest Rate.  The Default Interest Rate applicable to a
delinquent payment shall equal four percent (4%) per annum above the interest
rate in effect at the time such payment was due, which rate shall accrue on the
total amount of the payment due until paid, accelerated or upon
maturity.  Provided however, upon acceleration and or maturity, the Default
Interest Rate shall be equal to and remain at four percent (4%) per annum above
the interest rate in effect at the time of acceleration or maturity and shall
accrue on the entire unpaid balance of the Loan until paid in full.


7.04           Application of Payments Following Default or Incipient
Default.  Notwithstanding anything to the contrary hereunder or in the other
Loan Documents, in the Event of Default or Incipient Default, Lender shall have
the right to apply payments made by or on the account of Borrower and any funds
held in any FPF Account for the Loan at any time.


8.                Loan Terms, Provisions and Covenants.  The Loan is subject to
the terms, provisions and covenants contained herein and in the other Loan
Documents.


9.               Miscellaneous Terms.


9.01           Notice of Default.  Borrower shall provide Lender immediate
Notice of any Event of Default or Incipient Default under this Note and the
other Loan Documents.


9.02           Interest Rates.  Interest rates described herein are per annum
rates and are calculated on the basis of the actual number of days elapsed
during the year for the actual number of days in the year.   If any payment date
is not a Business Day, then payment shall be due on the next Business Day.


9.03           Exhibits.  All Exhibits hereto are incorporated herein and made a
part of this Note.


9.04           Index and Index Source.  The Indexes used herein do not
necessarily represent the lowest rates charged by Lender on its loans.  If any
Index or Index Source provided for herein becomes unavailable during the Loan
term, Lender will choose a new Index or Index Source, which it determines, in
the good faith, reasonable exercise of its sole discretion, is comparable, to be
effective upon notification thereof to Borrower.


9.05           Payments.  Upon Lender’s written request, payments shall be
electronically submitted no later than 10:00 a.m. Spokane time on the date
specified for payment.  All sums payable to Lender hereunder shall be paid
directly to Lender in immediately available funds in U.S. dollars.  Lender shall
send to Borrower periodic statements of all amounts due hereunder at applicable
interest rates, which statements shall be considered correct and conclusively
binding on Borrower in all respects and for all purposes unless Borrower
notifies Lender in writing of any objections within 15 days of receipt of any
such statement.


9.06           Authorization.  Borrower authorizes David L. Nunes or Thomas M.
Ringo, or any other individual(s) as they or either of them may authorize in
writing, to request advances of principal under this Note, to confirm interest
rates and lock-in fees, and to provide Lender notice of pricing, repricing or
prepayment as required under this Note.
 
 
 
 

--------------------------------------------------------------------------------

 

 
9.07           Advances, Fees and Costs.  Borrower shall pay Lender, on demand,
all attorney fees and costs incurred in any loan or loan servicing actions or to
protect or enforce any of Lender’s rights in bankruptcy, appellate proceedings
or otherwise, under this Note or the other Loan Documents.  All sums advanced by
Lender to protect its interests hereunder or under the other Loan Documents and
all Prepayment and Breakage Fees shall be payable on demand and shall accrue
interest under the interest rate in effect for the Loan on such date and shall
be treated as an advance under the Loan.


9.08           Governing Law.  The substantive laws of the State of Washington
shall apply to govern the construction of the Loan Documents and the rights and
remedies of the parties, except where the location of the Collateral for the
Loan may require the application of the laws of another state or where federal
laws, including the Farm Credit Act of 1971, as amended, may be applicable.


9.09           General Provisions.  Borrower agrees to this Note as of the date
first above written.  Borrower waives presentment for payment, demand, notice of
nonpayment, protest, notice of protest and diligence in enforcing payment of
this Note.  This Note and the other Loan Documents constitute the entire
agreement between Borrower and Lender and supersede all prior oral negotiations
and promises, which are merged into such writings.  Upon written agreement of
the parties, the interest rate, payment terms or balances due under the Loan may
be indexed, adjusted, renewed or renegotiated.  Lender may at any time, without
notice, release all or any part of the security for the Loan, including the real
estate and or personal property covered by the Loan Documents; grant extensions,
deferments, renewals or reamortizations of any part of the Loan over any period
of time; and release from personal liability any one or more of the parties who
are or may become liable for the Loan, without affecting the personal liability
of any other party.  Lender may exercise any and all rights and remedies
available at law, in equity and provided herein and in the other Loan
Documents.  Any delay or omission by Lender in exercising a right or remedy
shall not waive that or any other right or remedy.  No waiver of default by
Lender shall operate as a waiver of the same or any other default on a future
occasion.  Lender shall not be obligated to renew the Loan or any part thereof
or to make additional or future loans to Borrower.


9.10           Counterparts.  This Note may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together, shall constitute but one and the same instrument.


9.11           WAIVER OF JURY TRIAL.  BORROWER AND LENDER HEREBY IRREVOCABLY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LOAN DOCUMENT AND ANY
FUTURE MODIFICATIONS, AMENDMENTS, EXTENSIONS, RESTATEMENTS AND SERVICING ACTIONS
RELATING TO THIS LOAN DOCUMENT.  THE PARTIES INTEND THAT THIS JURY WAIVER WILL
BE ENFORCED TO THE MAXIMUM EXTENT ALLOWED BY LAW.
 
 
 
 

--------------------------------------------------------------------------------

 

 
9.12           No Personal Liability of General Partners.  In any action brought
to enforce the obligation of Borrower to pay Borrower’s Obligations, any
judgment or decree shall not be subject to execution on, nor be a lien on, the
assets of the General Partners of Borrower, other than their interests in the
Collateral.  The foregoing shall in no way otherwise affect the personal
liability of Borrower.



ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


LENDER:
NORTHWEST FARM CREDIT SERVICES, FLCA
           
By:
Authorized Agent
       


 

     
BORROWER:
POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP
     
By:
Pope MGP Inc., a Delaware corporation, its Managing General Partner
                 
By:
David L. Nunes, President and CEO
 

 





Pay to the Order of CoBank, ACB.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Pope Resources, a Delaware Limited Partnership
Customer/Note No. 56548-841


EXHIBIT A
NOTICE/CONFIRMATION


NOTICE TO:
Technical Accounting Services
Northwest Farm Credit Services, FLCA
1700 South Assembly Street
Spokane, WA 99224-2121
 
 
P. O. Box 2515
Spokane, WA 99220-2515
 
 
Fax: 509-340-5508
Tel: 1-800-216-4535



This Notice is provided pursuant to the First Amended and Restated Term Note
dated June 10, 2010, as renewed, extended, amended or restated, made by Borrower
and payable to the order of Lender.


SELECT ONE:                                           o Prepayment of Principal




Principal Amount  ______________________________________________________
Date to be Effective_____________________________________________________




Date: ______________________________          



BORROWER



By:  _______________________________                                                    
Authorized Agent



CONFIRMATION
Lender confirms that the above actions were taken or modified as provided for
below:
 

     

 
 
 

     
NORTHWEST FARM CREDIT SERVICES, FLCA
                Date:      By:              Authorized Agent  

 
 